DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 3/5/2021 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

No claim limitations are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 30 and 37 are objected to because of the following informalities:
in claim 30, line 2: “the-slot” should be “the slot”; and
in claim 37, line 2: “further-including” should be “further including”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 36-40 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by U.S. Patent Application Publication No. 2012/0310110 (Rhad).
With respect to claim 36, Rhad teaches a biopsy device, comprising:

(b) a cannula (the needle portion 110 of Rhad) extending distally from the body and defining a lumen and a distal end;
(c) a tip assembly, the tip assembly including:
(i) an attachment body (the coupling members 350, 400 of Rhad) inserted in the distal end of the cannula, the attachment body defining a V-shaped recess (the recess formed by the coupling members 350, 400 when brought together) and a proximal attachment end (the tube mount 460 and tissue plug 470 of Rhad) associated with the recess, and
(ii) a blade (the blade 210 of Rhad), the blade defining a V-shape corresponding to the recess of the attachment body, the blade including a pair of notches (the notches of the blade 210 of Rhad where the tangs 224 are attached), each notch of the blade being configured for insertion into the attachment end of the attachment body to secure the blade to the attachment body (FIGS. 7-8 of Rhad); and
(d) a cutter (the cutter 60 of Rhad), the cutter being movable within the lumen of the cannula to sever a tissue sample,
the attachment end of the attachment, body being secured to a distal end of the cannula to seal the distal end of the cannula (see FIGS. 5 and 10 of Rhad).
With respect to claim 37, Rhad teaches the attachment body further including a cylindrical protrusion (the tube mount 460 or tissue plug 470 of Rhad), the cylindrical protrusion extending into the lumen of the cannula when the attachment body is inserted in the distal end of the cannula (see FIGS. 5 and 10 of Rhad).

With respect to claim 39, Rhad teaches the first tube defining an oval-shaped cross-section, the second tube defining a cylindrical cross-section (see FIGS. 5-6 of Rhad).
With respect to claim 40, Rhad teaches a biopsy device, comprising:
(a) a body (the needle coupling member 150 of Rhad);
(b) a cannula (the needle portion 110 of Rhad) extending distally from the body and defining a lumen and a distal end, the cannula including a first tube defining a distal notch and a second tube, the second tube being separate from the first tube and attached to the first tube within the distal notch, the first tube and the second tube together defining the distal end of the cannula (see FIGS. 5-6 of Rhad);
(c) a tip assembly, the tip assembly including:
(i) a coupler (the coupling members 350, 400 of Rhad) secured to the distal end of the cannula, the coupler including a distal recess and a proximal recess, and
(ii) a blade (the blade 210 of Rhad), the blade defining two sharp edges extending outwardly away from each other, the blade further defining a recess between the two sharp edges, the blade including a pair of notches extending inwardly into the recess (the notches of the blade 210 of Rhad where the tangs 224 are attached), each notch of the blade being configured to engage the proximal recess of the coupler when at least a portion of the blade is disposed in the distal recess of the coupler (FIGS. 7-8 of Rhad), and

the coupler secured to and covering both the first tube and the second tube such that the proximal recess abuts the distal end of the cannula (see FIGS. 5 and 10 of Rhad).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 40 is rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over U.S. Patent Application Publication No. 2006/0144548 (Beckman)(previously cited), in view of U.S. Patent Application Publication No. 2008/0280540 (Johnson)(previously cited).
At the outset, the nature of the nose cone of Beckman should be explained.  FIGS. 2-3 show a tip assembly, or piercing tip 86, that includes a cutting edge 92 and a tapered profile.  The specification provides that this tapered profile has the reference numeral 94 though the figures do not seem to show this reference numeral. However, FIGS. 2-3 show a tapered structure as indicated below.  

    PNG
    media_image1.png
    750
    1028
    media_image1.png
    Greyscale

Annotated FIGS. 2-3 of Beckman
This tapered profile has a groove that accommodates the cutting edge 92 in FIG. 3.  Further, there is an opening 100 in the cutting edge 92 (see FIGS. 4-5 of Beckman).  This opening is used to permit injected material to flow from each side of the tip 86 so as to strengthen the attachment of the injected material to the piercing tip 86 so as to assist in the formation of the tapered profile 94 (paragraph 0043 of Beckman).  Additionally, Beckman discloses the formation of a cutter stop 72 by flowing material through the opening 100 (see paragraph 0050 and FIG. 11 of Beckman).  To the extent that it might be argued that Beckman does not teach that the tapered profile 94 and the cutter stop 72 are not present in the same embodiment, it would have been obvious to one of ordinary skill in the art at the time of invention to utilize the tapered profile 94 and the cutter stop 72 at the same time so as to derive the benefits of these features, as suggested by Beckman, that is, to provide a structure to further assist the needle assembly in moving smoothly through a patient’s tissue (paragraph 0033 of 
Beckman teaches that the material in the opening 100 is the same as that forming the tapered profile (paragraph 0043 of Beckman) and that the material in the opening 100 is the same material as that forming the cutter stop 72 (paragraph 0050 and FIG. 11 of Beckman).  Thus, Beckman is explicitly or implicitly teaching that the material in the opening, forming the tapered profile, and forming the cutter stop are all the same integrally formed material.
Alternatively or additionally, Beckman teaches or suggests that the material in the opening 100 is the same as that forming the tapered profile (paragraph 0043 of Beckman) and that the material in the opening 100 is the same material as that forming the cutter stop 72 (paragraph 0050 and FIG. 11 of Beckman).  Thus, Beckman is at least suggesting that the material in the opening, forming the tapered profile, and forming the cutter stop are all the same integrally formed material.  It would have been obvious to integrally form the tapered profile and the cutter stop from the same material since it would permit the opening 100 to be used in the formation of both structures, as suggested by Beckman.
Given the above analysis, the nose cone of Beckman comprises the tapered profile 94 (the above annotated FIGS. 2-3 of Beckman) with its recess for the cutting edge 92 and the cutter stop 72 that protrudes from the tapered profile (FIG. 11 of Beckman).  This cone is made from injected materials such as those enumerated in paragraph 0052 of Beckman.  This cone would seal, cover, and abut the distal end of the cannula/needle body given the shape of the cone as can be gleaned from FIGS. 2-3, 6-8, and 11 of Beckman showing the structures that would dictate the shape of the cone.

With respect to claim 40, the combination teaches or suggest a biopsy device, comprising:
(a) a body (the handle 20 of Beckman);
(b) a cannula (the cannula forming the cutter lumen 40 and the vacuum lumen 52 of Beckman) extending distally from the body and defining a lumen and a distal end, the cannula including a first tube defining a distal notch and a second tube, the second tube being separate from the first tube and attached to the first tube within the distal notch, the first tube and the second tube together defining the distal end of the cannula (FIGS. 6-7 and 10-11 of Beckman);
(c) a tip assembly, the tip assembly including:
(i) a coupler (the tapered profile 94 and the cutter stop 72 of Beckman) secured to the distal end of the cannula (the standalone piece being attached to the cannula as suggested by Johnson), the coupler including a distal recess (the recess accommodating the cutting edge 92 of Beckman) and a proximal recess (the recess formed by the tabs 96 and 98 in FIG. 11 of Beckman), and

(d) a cutter (the cutter of Beckman), wherein the cutter is movable within the lumen of the cannula to sever a tissue sample,
the coupler secured to and covering both the first tube and the second tube such that the proximal recess abuts the distal end of the cannula (the above 103 analysis regarding the standalone piece being attached to the cannula as suggested by Johnson).

Claims 21-22, 24-28, 30-32, and 36-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2007/0239067 (Hibner), in view of U.S. Patent No. 4,473,070 (Matthews).
Hibner discloses a biopsy device, comprising: (a) a needle (the cannula 22 of Hibner), the needle including: (i) a tip assembly, the tip assembly including: a nose cone (the piercing tip 26 of Hibner) and (ii) a needle body (the body of the cannula 22 defining the lumens 44 and 46 of Hibner).  Hibner does not disclose a blade secured to the nose cone, the blade including a converging pair of arm sections having free ends, each free end including a protrusion, each protrusion being configured to snap into a V-shaped slot defined by the proximal portion of the 
With respect to claim 21, the combination teaches or suggests a biopsy device, comprising:
(a) a needle, the needle including:
(i) a tip assembly, the tip assembly including:
(A) a nose cone (the piercing tip 26 of Hibner with the groove of Matthews) having a distal portion and a proximal portion, and
(B) a blade (the replaceable V-shaped blade of Matthews) secured to the nose cone, the blade including a converging pair of arm sections having free ends, each free end including a protrusion (FIGS. 4a-4c and 7 of Matthews), each protrusion being configured to snap into a V-shaped slot defined by the proximal portion of the nose cone to thereby secure the blade to the nose cone (FIGS. 1-3 and 7 and col. 3, line 25 to col. 4, line 22 of Matthews), and
(ii) a needle body (the body of the cannula 22 defining the lumens 44 and 46 of Hibner) defining a first lumen; and
(b) a cutter (the cutter tube 36 of Hibner), the cutter being movable relative to the needle to sever a tissue sample, 

With respect to claim 22, the combination teaches or suggests the cutter (the cutter tube 36 of Hibner) being disposed within the first lumen of the needle (the cutter lumen 46 of Hibner), the needle further including a second lumen (the vacuum lumen 44 of Hibner), the second lumen extending parallel to the cutter, the second lumen being laterally offset from the cutter.
With respect to claim 24, the combination teaches or suggests a tissue sample holder (the revolver cylindrical drum assembly of Hibner).
With respect to claim 25, the combination teaches or suggests the tissue sample holder including a plurality of chambers operable to receive a plurality of tissue samples (the chambers in FIGS. 20 and 22 of Hibner).
With respect to claim 26, the combination teaches or suggests the tissue sample holder including a rotatable feature operable to selectively index the chambers for serial receipt of the plurality of tissue samples (paragraphs 0071-0078 of Hibner).
With respect to claim 27, the combination teaches or suggests the rotatable feature including a manifold (paragraphs 0071-0078 of Hibner).
With respect to claim 28, the combination teaches or suggests the tissue sample holder including a removable tray associated with the chambers, the removable tray being operable to hold the plurality of tissue samples received in the chambers, the removable tray being removable from a portion of the tissue sample holder (FIG. 22 of Hibner).
With respect to claim 30, the combination teaches or suggests the nose cone further including a notched recess disposed within the slot (the notches suggested in FIG. 7 of 
With respect to claim 31, the combination teaches or suggests at least a portion of the notched recess of the nose cone being configured to be received within the first lumen of the needle (see FIGS. 24-29 of Hibner).
With respect to claim 32, the combination teaches or suggests the protrusions of the blade being resiliently biased to engage the nose cone (FIGS. 1-3 and 7 and col. 3, line 25 to col. 4, line 22 of Matthews).
With respect to claim 36, the combination teaches or suggests a biopsy device, comprising:
(a) a body (the handpiece 12 of Hibner);
(b) a cannula (the body of the cannula 22 defining the lumens 44 and 46 of Hibner) extending distally from the body and defining a lumen and a distal end;
(c) a tip assembly, the tip assembly including:
(i) an attachment body (the piercing tip 26 of Hibner with the groove of Matthews) inserted in the distal end of the cannula, the attachment body defining a V-shaped recess and a proximal attachment end associated with the recess, and
(ii) a blade (the replaceable V-shaped blade of Matthews), the blade defining a V-shape corresponding to the recess of the attachment body, the blade including a pair of notches (FIGS. 4a-4c and 7 of Matthews), each notch of the blade being configured for insertion into the attachment end of the attachment 
(d) a cutter (the cutter tube 36 of Hibner), the cutter being movable within the lumen of the cannula to sever a tissue sample,
the attachment end of the attachment, body being secured to a distal end of the cannula to seal the distal end of the cannula (see FIGS. 24-29 of Hibner).
With respect to claim 37, the combination teaches or suggests the attachment body further including a cylindrical protrusion, the cylindrical protrusion extending into the lumen of the cannula when the attachment body is inserted in the distal end of the cannula (see FIGS. 24-29 of Hibner).

Claims 23, 34-35, and 38-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hibner, in view of Matthews, and further in view of Beckman.
With respect to claims 23 and 38-40, Hibner discloses a biopsy device, comprising: (a) a needle (the cannula 22 of Hibner), the needle including: (i) a tip assembly, the tip assembly including: a nose cone (the piercing tip 26 of Hibner) and (ii) a needle body (the body of the cannula 22 defining the lumens 44 and 46 of Hibner).  Hibner does not disclose a blade secured to the nose cone, the blade including a converging pair of arm sections having free ends, each free end including a protrusion, each protrusion being configured to snap into a V-shaped slot defined by the proximal portion of the nose cone to thereby secure the blade to the nose cone.  Matthews disclose a replaceable V-shaped blade 14 disposed in a corresponding groove on a nose cone 12 (FIGS. 1-3 and col. 3, lines 25-60 of Matthews).  Such an arrangement can avoid the use of dull blades (col. 3, lines 1-15 of Matthews).  It would have been obvious to one of 
The combination teaches the cutter (the cutter tube 36 of Hibner) being disposed within the first lumen of the needle (the cutter lumen 46 of Hibner), the needle further including a second lumen (the vacuum lumen 44 of Hibner), the second lumen extending parallel to the cutter, the second lumen being laterally offset from the cutter.  Beckman discloses cutter and vacuum lumens that are formed with an oval shaped cross-sectional tube and a cylindrical tube (FIGS. 9-11 of Beckman).  It would have been obvious to one of ordinary skill in the art at the time of invention to use the cutter and vacuum lumens of Beckman in the combination since it is a simple substitution of one known element for another to obtain a predictable result.
With respect to claim 23, the combination teaches or suggests the needle body including: (i) a first portion defining an oval shaped cross-section and including a longitudinally extending tongue, the longitudinally extending tongue defining at least part of the second lumen, and (ii)    a second portion, the second portion including a cylindraceous member having an elongate lateral aperture and a plurality of lateral openings, the cylindraceous member being secured to the tongue of the first portion, the cylindraceous member defining at least part of the first lumen, the tip assembly being located distal to the first and second portions (the cutter and vacuum lumens of Beckman; FIGS. 9-11 of Beckman).
With respect to claim 38, the combination teaches or suggests the cannula being defined by a first tube and a second tube, the second tube being insertable into a distal notch formed in the first tube (the cutter and vacuum lumens of Beckman; FIGS. 9-11 of Beckman).

With respect to claim 40, the combination teaches or suggests a biopsy device, comprising:
(a) a body (the handpiece 12 of Hibner);
(b) a cannula extending distally from the body and defining a lumen and a distal end, the cannula including a first tube defining a distal notch and a second tube, the second tube being separate from the first tube and attached to the first tube within the distal notch, the first tube and the second tube together defining the distal end of the cannula (the cutter and vacuum lumens of Beckman; FIGS. 9-11 of Beckman);
(c) a tip assembly, the tip assembly including:
(i) a coupler (the piercing tip 26 of Hibner with the groove of Matthews) secured to the distal end of the cannula, the coupler including a distal recess and a proximal recess, and
(ii) a blade (the replaceable V-shaped blade of Matthews), the blade defining two sharp edges extending outwardly away from each other, the blade further defining a recess between the two sharp edges, the blade including a pair of notches extending inwardly into the recess (FIGS. 4a-4c and 7 of Matthews), each notch of the blade being configured to engage the proximal recess of the coupler when at least a portion of the blade is disposed in the distal recess of the coupler (FIGS. 4a-4c and 7 of Matthews), and

the coupler secured to and covering both the first tube and the second tube such that the proximal recess abuts the distal end of the cannula (see FIGS. 24-29 of Hibner).
With respect to claims 34-35, Beckman teaches that blades are made of metallic material (paragraph 0040 of Beckman) and nosecones are made of plastic and/or ceramic components (paragraphs 0050-0052 of Beckman).  It would have been obvious to one of ordinary skill in the art at the time of invention to use the materials for the blade and nosecone suggested by Beckman as the materials for the blade and the nosecone of the combination since materials are required and Beckman teaches such material or since it is a simple substitution of one known element for another to obtain a predictable result.
With respect to claim 34, the combination teaches or suggests the blade including a metallic material (paragraph 0040 of Beckman). 
With respect to claim 35, the combination teaches or suggests the nose cone including a plastic or ceramic component (paragraphs 0050-0052 of Beckman). 

Claim 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hibner, in view of Matthews, and further in view of Johnson.
The combination teaches or suggests a biopsy device, comprising a nose cone (the piercing tip 26 of Hibner with the groove of Matthews) attached to a needle body (the body of the cannula 22 defining the lumens 44 and 46 of Hibner).  Johnson teaches that such attachments can be accomplished by welding (paragraph 0038 of Johnson).   It would have been obvious to one of ordinary skill in the art at the time of invention to attached the nose cone and needle body 
With respect to claim 33, the combination teaches or suggests the needle body including a cannula (the body of the cannula 22 defining the lumens 44 and 46 of Hibner), at least a portion of the tip assembly (the piercing tip 26 of Hibner with the groove of Matthews) being welded to the cannula (the welding attachment suggested by Johnson).

Response to Arguments
The Applicant’s arguments filed 3/5/2021 have been fully considered.
Claim objections
There are new grounds of claim objections.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
In view of the claim amendments filed on 3/5/2021, the claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn.
Prior art rejections
The Applicant’s arguments with respect to claims 21-28 and 30-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  That is, there are new grounds of claim rejections.
The Applicant asserts:

    PNG
    media_image2.png
    76
    812
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    179
    798
    media_image3.png
    Greyscale

There are new grounds of rejection based on a new combination of Beckman and Johnson.  Specifically, Beckman teaches that the nose cone is made from injected materials such as those enumerated in paragraph 0052 of Beckman.  Johnson teaches a mold injection component can be a made as a standalone piece that covers is secured to and covers both tubes of cannula (FIG. 4 and paragraphs 0037-0042 of Johnson).  It would have been obvious to one of ordinary skill in the art at the time of invention to fashion the nose cone with blade of the combination as a standalone piece since (1) it is a simple substitution of one known element for another to obtain predictable results and (2) it permits for modularized production of components.  Thus, the combination teaches or suggest a cannula (the cannula forming the cutter lumen 40 and the vacuum lumen 52 of Beckman) extending distally from the body and defining a lumen and a distal end, the cannula including a first tube defining a distal notch and a second tube, the second tube being separate from the first tube and attached to the first tube within the distal notch, the first tube and the second tube together defining the distal end of the cannula (FIGS. 6-7 and 10-11 of Beckman) in which the coupler secured to and covering both the first tube and the second tube such that the proximal recess abuts the distal end of the cannula (the above 103 analysis regarding the standalone piece being attached to the cannula as suggested by Johnson).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Matthew Kremer/
Primary Examiner, Art Unit 3791